DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities: improper spelling.  Claim 20 currently recites, inter alia, “ore” that should be replaced by or.
Appropriate correction is required.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9, 11-12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0178019 A1 to Duggan et al. (hereinafter Duggan).
With regards to Duggan claim 1 discloses:
1.	A computer system comprising:
at least one physical computer (see, Fig. 1, and detailed description, including, a single machine 100 or a cluster of closely networked machines. If such elements are distributed across one or more separate computers or server forming parts of the machine 100, para. 0023) including:
at least one processor (see, Fig. 2, and detailed description, including, the system circuitry 202 includes processors 204, memory 206, and/or other circuitry, para. 0028);
at least one storage device capable of storing a command set executed by the at least one processor and storing data that can be processed by the at least one processor (see, as above, and Fig. 2, and detailed description, including, connected to the memory 206 and may comprise a memory system including a plurality of memory devices collocated or distributed across multiple systems, para. 0028); and
at least one interface connected to the at least one processor and at least one communication network (see, Fig. 1, and detailed description including, machine 100 also includes a model storage database 106, a results storage database 108, and an application programming interface (API) 110, which may define functional access (e.g., through function calls) to a model metadata storage database 112 as well the model builder circuitry 102, para. 0022), wherein
the at least one processor is configured to execute:
preparing one or more learning models (see, as above, and Fig. 1, and detailed description, including, which may define functional access (e.g., through function calls) to a model metadata storage database 112 as well the model builder circuitry 102, the model deployment circuitry 104, para. 0022);
inputting learning data from at least one data source through the at least one interface to store the input learning data in the at least one storage devices (see, as above concerning function calls, for example, as above, and Fig. 1, and detailed description, including, which may define functional access (e.g., through function calls) to a model metadata storage database 112 as well the model builder circuitry 102, the model deployment circuitry 104, para. 0022);
generating one or more learned models by performing machine learning of the one or more learning models using the learning data (see, Fig. 3, and detailed description, including, memory 206 may also include model deployment instructions 310. The processor 204, memory 206, and model deployment instructions 310 may implement portions of the model deployment circuitry 104 shown in FIG. 1. As part of the model deployment instructions 310, the memory 206 may include pre-defined analytical model compatibility requirements 311, para. 0030);
determining at least one practical model on the basis of the one or more learned models (see, as above, and As part of the model deployment instructions 310, the memory 206 may include pre-defined analytical model compatibility requirements 311, para. 0030);
inputting practical data from at least one data source through the at least one interface (see, as above, and Fig. 1, and detailed description, including, an application programming interface (API) 110, which may define functional access (e.g., through function calls) to a model metadata storage database 112 as well the model builder circuitry 102, the model deployment circuitry 104, the results storage database 108, the resource allocation circuitry 116, and/or other elements of the machine 100. The machine 100 further includes user interface circuitry 114 and resource allocation circuitry 116. The machine 100 may further include or be coupled to a compute engine 118, an online message queue 120, and/or an historical data storage database 122, para. 0022);
executing inference based on the at least one practical model using the practical data (see, Fig. 1, and detailed description, including, model builder circuitry 102 creates and develops new analytical models or edits existing analytical models. The model builder circuitry 102 also trains and validates new and existing analytical models with training data. The model builder circuitry 102 also manages the storage of trained and untrained analytical models and updates metadata related to those analytical models, para. 0024); and
transmitting inference result data output from the at least
one practical model by the inference to at least one data target through the at least one interface (see, as above, and Fig. 1, and model builder circuitry 102 creates and develops new analytical models or edits existing analytical models. The model builder circuitry 102 also trains and validates new and existing analytical models with training data, para. 0024).

With regards to Duggan claim 7 discloses:
7.	The computer system according to claim 1, wherein
the at least one processor is configured to execute:
examining accuracy of the one more learned models (see, detailed description, Figs. 7-9, and detailed description, including, The model deployment circuitry 104 may monitor multiple trained pre-defined analytical models and automatically select the best model to deploy. For example, the model deployment circuitry 104 may compare a first error rate of the pre-defined analytical model deployed on the compatible run time environment with a second error rate of a second pre-defined analytical model (1118) para. 0082); and
determining the at least one practical model on the basis of the accuracy of the one or more learned models (see, as above, and detailed description, including, The error rate may indicate the accuracy of the analytical model, and may comprise, for example, a RMS error, an F1 score, a standard deviation, or another error rate indicator. The model deployment circuitry 104 may determine, for example, that the second error rate is lower than the first rate and may, as a result, un-deploy the first pre-defined analytical model and instead deploy the second pre-defined analytical model (1120) para. 0082). 

 	With regards to Duggan claim 9 discloses
9.	The computer system according to claim 1, wherein
the at least one processor is configured to execute:
performing a statistic process using at least one of the practical data and the inference result data (see, as above, and Fig. 1, including detailed description, Many different run time environments are possible, including Statistical Analysis System (SAS®) para. 0075). 

  	With regard to claim 11, claim 11 (a method claim) recites substantially similar limitations to at least a portion of claim 1 (a system claim) and is therefore rejected using the same art and rationale set forth above.
 	With regard to claim 12, claim 12 (a method claim) recites substantially similar limitations to at least a portion of claim 1 and claim 10 (both system claims) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 20, claim 20 (a method claim) recites substantially similar limitations to at least a portion of claim 12 (a system claim) and is therefore rejected using the same art and rationale set forth above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Duggan in view of U.S. Patent Application Publication No. 2015/0339572 A1 to Achin et al. (hereinafter DataRobot).
With regard to claim 8, Achin discloses:
8.	The computer system according to claim 1, wherein
the at least one processor is configured to execute:
examining accuracy of the one more learned models (see, Achin, detailed description, including, Different scoring metrics may place different weights on different aspects of a predictive model's performance, including, without limitation, the model's accuracy (e.g., the rate at which the model correctly predicts the outcome of the prediction problem), false positive rate (e.g., the rate at which the model incorrectly predicts a “positive” outcome), false negative rate (e.g., the rate at which the model incorrectly predicts a “negative” outcome), positive prediction value, negative prediction value, sensitivity, specificity, etc., para. 0127); and
selecting at least one learned model among the one or more learned models on the basis of the accuracy of the one or more learned models and performing additional machine learning of the selected learned model (see, Achin, Fig. 4, for example, and detailed description, including, the user may refine the dataset (e.g., by returning to step 412), adjust the allocation of resources to executing modeling techniques (e.g., by returning to step 444), modify one or more of the modeling techniques to improve accuracy (e.g., by returning to step 430), alter the dataset (e.g., by returning to step 402), etc., para. 0173). 
It would have been obvious to one with ordinary skill at the time the invention was filed, and having the teachings of Duggan and Achin/DataRobot before her, to combine the features of Achin that include refining the model with the goal including, better accuracy for the target or other result.  Combination refinements and other adjustments are well known in machine learning based in part on modeling, and remodeling the data input to a given machine learning system.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Duggan in view of U.S. Patent 9058317 (Digital Reasoning Systems, 16 June 2015, Gardner et al.) hereinafter Gardener. 
10.	The computer system according to claim 1, wherein
the at least one processor is configured to execute:
transmitting the learning data to at least one annotator terminal through the at least one interface (see, Gardener, Fig. 1, and detailed description including, The model training client 106 (through a user interface on the computer 104) may be utilized for training high quality NLP models. Data Annotation Files ("DAF") may be created, which in turn may be used to train models for performing further NLP functions through the use of a training and data management application, col. 4, lines 1-6);
receiving an annotation result related to the learning data from the at least one annotator terminal through the at least one interface (see, as above, including, Data Annotation Files ("DAF") may be created, which in turn may be used to train models for performing further NLP functions through the use of a training and data management application, col. 4, lines 1-6);
storing the received annotation result in the at least one storage device in correlation with the learning data (see, Fig. 5, and relating to Fig. 1, A computer 500 includes a processing unit 502, a system memory 504, and a system bus 506 that couples the memory 504 to the processing unit 502. The computer 500 further includes a mass storage device 512 providing non-volatile storage for the computer 500, col. 9, lines 4-12); and
performing the machine learning of the one or more learning models using the learning data and the annotation result correlated therewith as teaching data (see, Fig. 2, and detailed description, including, The routine 200 begins at operation 202, where a segment of text data is received. Receiving the text data may include retrieving annotation data from an annotation file having one or more sets of previously annotated training data and/or previously created data models. Next, at operation 204, data features corresponding to a sequence of characters in the segment of text data are identified. The sequence of characters may be selected from within the segment of text data in response to a user selection via a user interface, col. 5, lines 28-39). 
It would have been obvious to one with ordinary skill at the time the invention was filed, and having the teachings of Duggan and Gardener before her, to combine the features of Gardener that include annotator and the mechanics of creating an annotation for storage, and further use and correlation with the training data.  Combination refinements and other adjustments are well known in machine learning based in part on modeling, and remodeling the data input to a given machine learning system.


	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Duggan in view of U.S. Patent Application Publication No. 2015/0254223 A1 to Sakaki et al. (hereinafter Sakaki).
	With regards to claim 15, Duggan discloses:
15.	The computer system according to claim 12, wherein
the at least one processor is configured to execute:
creating at least one task correlated with the at least one piece of learning data (see, detailed description concerning function calls, for example, Fig. 1, and detailed description, including, which may define functional access (e.g., through function calls) to a model metadata storage database 112 as well the model builder circuitry 102, the model deployment circuitry 104, para. 0022).
Duggan fails to explicitly disclose:
setting a largest number of allocations;
allocating the at least one task to a plurality of annotator terminals equal to or smaller than the largest number of allocations;
transmitting at least one unit of learning data correlated with the at least one task to the plurality of annotator terminals to which the at least one task is allocated;
receiving a plurality of annotation results related to the at least one unit of learning data from the plurality of annotator terminals; and
storing the plurality of received annotation results in the at least one storage device.
Sakaki discloses:
setting a largest number of allocations (see, Fig. 4, and detailed description including, in step S1, the annotation-range setting unit 102 sets seven annotation targets in the annotation target information 111b shown in Fig. 4, that is, "teacher data 1" to "teacher data 4" and "teacher data T+1" to "teacher data T+3", as annotation-adding ranges 100b.sub.1 and 100b.sub.2, para. 0031);
allocating the at least one task to a plurality of annotator terminals equal to or smaller than the largest number of allocations (see, Fig. 4, and detailed description, including, in step S2, when the annotation adding unit 100 requests the annotator B to add annotations to a part of the ranges 100b.sub.1 and 100b.sub.2, such as "teacher data 1" to "teacher data 4" in the range 100b.sub.1, and receives annotations input by the annotator B, the annotation adding unit 100 adds an annotation to each of "teacher data 1" to "teacher data 4", para. 0032);
transmitting at least one unit of learning data correlated with the at least one task to the plurality of annotator terminals to which the at least one task is allocated (see, Fig. 4, and detailed description, including, the annotator evaluating unit 101 compares the annotations added to the range 100b.sub.1 by the annotator B with the annotations added to a range 100a.sub.1 by the annotator A in the past and the annotations added to a range 100c.sub.1 by the annotator C in the past so as to evaluate the reliability of each of the annotator A, the annotator B, and the annotator C, para. 0033);
receiving a plurality of annotation results related to the at least one unit of learning data from the plurality of annotator terminals (see, detailed description, including, in step S4, the annotation-range setting unit 102 refers to the annotator information 113a to determine whether the reliability of each of the annotator A and the annotator B is higher than or equal to a predetermined threshold value. For example, if the reliability is higher than or equal to 70% (YES in step S4), the annotation-range setting unit 102 sets the annotator-B-requesting range in the annotation target information 111b to a range 100b.sub.3, which has no annotations added thereto, in step S5 so as to avoid a range 100b.sub.2 that overlaps the range 100a.sub.2 having annotations added thereto by the highly-reliable annotator A, para. 0035); and
storing the plurality of received annotation results in the at least one storage device (see, Fig. 1, and detailed description, including,  the evaluation result is stored as annotator information 113 into the storage unit 11, para. 0019).
It would have been obvious to one with ordinary skill at the time the invention was filed, and having the teachings of Duggan and Sakaki before her, to combine the features of Sakaki that include an annotator and the mechanics of creating an annotation for storage, and further use and correlation with the training data.  Combination refinements and other adjustments are well known in machine learning based in part on modeling, and remodeling the data input to a given machine learning system.

	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Duggan in view of U.S. Patent Application Publication No. 2016/0086126 A1 to Ashikawa.
	With regards to claim 17, Ashikawa discloses:
17.	The computer system according to claim 12, wherein
the at least one processor is configured to execute (see detailed discussion, including a computer, and all computer possess at least one processor, para. 0116):
calculating an operation time required for the at least one annotator terminal to create the at least one annotation result of the at least one learning data (see, Fig. 9, and detailed description, including, step S903, the updating unit 602 acquires a time required for the task. The required time may be obtained by, for example, the updating unit 602 measuring a time from the worker's start of the task to the acquirement of the result by a timer or the like, para. 0084); and
transmitting information on the operation time calculated for the at least one annotator terminal to at least one another terminal (see, Fig. 10, and detailed description, including, S806, the outputting unit 109 outputs a task candidate that can be performed by the worker. By the above process, a task suitable for the worker can be output, para. 0079). 
It would have been obvious to one with ordinary skill at the time the invention was filed, and having the teachings of Duggan and Sakaki before her, to combine the features of Sakaki that include an annotator and the window of operation measured by a time interval for completion of a task, and the mechanics of creating an annotation for storage, and further use and correlation with the training data.  Combination refinements and other adjustments are well known in machine learning based in part on modeling, and remodeling the data input to a given machine learning system.

	With regards to claim 18, Ashikawa discloses:
18.	The computer system according to claim 12, wherein
the at least one processor is configured to execute:
creating at least one task correlated with the at least one piece of learning data (see, Fig. 8, and detailed description, including, step S803, the task candidate determiner 108 selects a task whose required skill value is “0%.”, para. 0076);
allocating the at least one task to the at least one annotator terminal (see, Fig. 8, and detailed description, including, step S805, the task candidate determiner 108 compares the personal information of the worker with that of another worker, and selects a task recommendable for the worker, para. 0078);
creating an issue related to the allocated task when the at least one annotator terminal performs a predetermined operation on the allocated task (see, as above, and a comparison is performed because, for example, when the work history or self-assessment of the worker is the same as, or similar to that of another worker, the worker is presumed to be as capable of the same tasks as another worker, para. 0078);
transmitting the created issue to at least one another terminal (see, Fig. 8, and detailed description, including, step S806, the outputting unit 109 outputs a task candidate that can be performed by the worker. By the above process, a task suitable for the worker can be output, para. 0079);
receiving a guide related to the issue from the at least one another terminal (see, Fig. 8, and detailed description, including, Determination of whether or not a task can be performed by a worker may be performed by having the worker perform a preliminary process for conditioning performance of a task in a specific category, para. 0080); and
transmitting the received guide to the at least one annotator terminal (see, as above, By the above process, a task suitable for the worker can be output, para. 0079). 
It would have been obvious to one with ordinary skill at the time the invention was filed, and having the teachings of Duggan and Sakaki before her, to combine the features of Sakaki that include an annotator and the window of operation measured by a time interval for completion of a task, and the mechanics of creating an annotation for storage, and further use and correlation with the training data.  Combination refinements and other adjustments are well known in machine learning based in part on modeling, and remodeling the data input to a given machine learning system.

	With regards to claim 19, Ashikawa discloses:
19.	The computer system according to claim 12, wherein
the at least one processor is configured to execute:
inputting at least one unit of learning data transmitted to the at least one annotator terminal to the at least one learning model (see, Fig. 10, and detailed description, including, step S1002, the task candidate determiner 108 compares the required skill value necessary for the task with the updated worker skill value, para. 0093);
receiving output data output from the at least one learning model to which the at least one unit of learning data is input to prepare a suggestion related to the at least one unit of learning data (see, Fig. 10, and detailed description, including, step S1003, the task candidate determiner 108 determines whether or not there is a task that can be performed by the worker. Namely, the task candidate determiner 108 determines whether or not there is a task whose required skill value is equal to or smaller than (no more than) the worker skill value, para. 0094); and
transmitting the suggestion related to the at least one unit of learning data to the at least one annotator terminal (see, Fig. 10, and referring back to Step 806, In step S806, the outputting unit 109 outputs a task candidate that can be performed by the worker. By the above process, a task suitable for the worker can be output., para. 0079). 
It would have been obvious to one with ordinary skill at the time the invention was filed, and having the teachings of Duggan and Sakaki before her, to combine the features of Sakaki that include an annotator and the window of operation measured by a time interval for completion of a task, and the mechanics of creating an annotation for storage, and further use and correlation with the training data.  Combination refinements and other adjustments are well known in machine learning based in part on modeling, and remodeling the data input to a given machine learning system.

Allowable Subject Matter
Claims 2, 3, 4, 5, 6, 13, 14,and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	The computer system according to claim 1, wherein
the at least one processor is configured to execute:
one or more vacant virtual units, each vacant virtual unit including an input module and an output module; and
preparing at least one occupied virtual unit by incorporating the at least one practical model in at least one of the at least one vacant virtual unit, and
the at least one occupied virtual unit is configured to execute:
inputting the practical data to the at least one practical model through the input module to execute the inference based on the at least one practical model;
outputting the inference result data output from the at least one practical model by execution of the inference from the occupied virtual unit; and
transmitting the inference result data output from the occupied virtual unit to at least one data target through the at least one interface. 

3.	The computer system according to claim 2, wherein
each of the input module and the output module in the vacant virtual unit is a general-purpose module having a configuration that does not depend on a practical model incorporated in the vacant virtual units.

4.	The computer system according to claim 3, wherein
the at least one processor is configured to execute:
setting meta-information related to the at least one occupied virtual unit, the meta-information including parameters related to an operation of at least one general-purpose module of the input module and the output module;
setting the parameters to the at least one general-purpose module on the basis of the meta-information; and
operating the at least one general-purpose module on the basis of the set parameters. 

5.	The computer system according to claim 2, wherein
the at least one processor is configured to execute:
setting meta-information related to the at least one occupied virtual unit, the meta-information including information indicating attributes of the at least one practical model, and the attributes including identification information and a location of the at least one practical model; and
incorporating the at least one practical model in the at least one virtual unit on the basis of the meta-information. 

6.	The computer system according to claim 2, wherein
the at least one processor is configured to execute:
initially preparing a predetermined number of two or more vacant virtual units; and
changing the number of occupied virtual units within the range of the predetermined number or smaller without requiring restarting of the physical computer. 

13.	The computer system according to claim 12, wherein
the at least one processor is configured to execute:
creating a plurality of tasks correlated with each of a plurality of units of learning data;
setting a priority to each of the plurality of tasks;
selecting tasks among the plurality of tasks in an order corresponding to the priority;
allocating the selected tasks to the at least one annotator terminals;
transmitting at least one unit of learning data correlated with the allocated tasks to the at least one annotator terminals;
receiving an annotation result related to the at least one unit of learning data from the at least one annotator terminal; and
storing the received annotation result in the at least one storage device. 

14.	The computer system according to claim 13, wherein
the at least one processor is configured to execute:
changing the priority of the plurality of tasks according to a distribution of the annotation results related to the plurality of tasks. 

16.	The computer system according to claim 12, wherein
the at least one processor is configured to execute:
creating at least one task correlated with the at least one piece of learning data;
allocating the at least one task to the at least one annotator terminal;
transmitting at least one unit of learning data correlated with the allocated at least one task to the at least one annotator terminal;
setting an expiration date to allocation of the at least one task to the at least one annotator terminal;
invalidating the allocation when an annotation result related to the allocation has not been received from the at least one annotator terminal and the expiration date of the allocation has expired so that the same at least one task is allocated again to another at least one annotator terminal.


A sampling of the prior art made of record and not relied upon and considered pertinent to Applicants’ disclosure, includes:

US 2014/0321737 A1 to Movellan et al. that discloses: a computer-implemented method includes providing cues to a first plurality of untrained providers for mimicking a predetermined expression; receiving from the first plurality of untrained providers images created in response to the step of providing cues; sending requests to rate the images to a second plurality of untrained providers; in response to the step of sending requests, receiving ratings of the second plurality of untrained providers; applying a first quality check to the images rated by the second plurality of untrained providers, the first quality check being based on the ratings of the second plurality of untrained providers, the step of applying the first quality check resulting in a plurality of images that passed the first quality check; sending the plurality of images that passed the first quality check to one or more experts, for rating by the one or more experts; in response to the step of sending the plurality of images, receiving ratings from the one or more experts; applying a second quality check to the images rated by the one or more experts, the second quality check being based on the ratings of the one or more experts, the step of applying the second quality check resulting in one or more images that passed the second quality check; training a classifier using the one or more images that passed the second quality check; and using the classifier after the step of training.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/           Primary Examiner, Art Unit 2178                                                                                                                                                                                             	6-2-2022